Citation Nr: 0842981	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed hypertension to 
include as secondary to the service-connected post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision issued by the RO.  

In June 2007, this matter was remanded for additional 
development and adjudication.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding of hypertension in service or for many years 
thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's period of 
active service; nor is it shown to have been caused or 
aggravated by the service-connected PTSD.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by active service; may not be presumed to have 
been incurred therein; nor is any proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 and as revised by 71 Fed. Reg. 52,744-52,747, 3.317 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in March 2005 and June 2007, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice of how 
disability ratings and effective dates are assigned, if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, and provided the basis for the decisions regarding the 
claim.  

The veteran was also provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and he was informed 
of the cumulative information and evidence previously 
provided to VA (or obtained by VA on his behalf).  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the July 2008 
supplemental statement of the case and prior to the transfer 
and recertification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  

Based on this, the Board concludes that any defect in the 
timing of the VCAA notice is harmless.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, a VA 
examination report, and statements submitted by the veteran 
and his representative in support of the claim.  The Board 
also notes that this matter has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 
71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to 
conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran asserts that his hypertension is 
the result of his service-connected PTSD.  The service 
medical records in this regard contain no notations or 
indications of elevated blood pressure or hypertension.  

However, the Board is aware that postservice treatment 
records indicate treatment for hypertension, beginning many 
years after service.  A February 2004 VA outpatient treatment 
record noted a history of hypertension, managed with 
Lisinopril, that was felt to be related to PTSD.  

The case was remanded by the Board in June 2007 in order to 
afford the veteran with an appropriate examination.  

This VA examination took place in June 2008.  The examiner 
indicated that the claims file had been reviewed in 
connection with the examination and report.  The veteran's 
medical history, to include PTSD; a 20 year history of 
hypertension, under control with medication; and a history of 
ETOH, was noted for the record.  

The VA examiner indicated that the veteran had a history of 
well-controlled hypertension dating to the early 1980's.  The 
examiner did find that this hypertension was likely 
essential/primary hypertension, as his medical review did not 
indicate any secondary cause of the hypertension.  

Regarding the question of etiology, the examiner stated that 
"the medical literature [did] substantiate an association 
between excess alcohol intake and the development of 
hypertension" but also noted that "there [were] no peer 
reviewed studies confirming the etiology of chronic primary 
HTN being due to PTSD."  

The examiner then concluded that "[g]iven his medical 
history, it [was] not likely that [the veteran's] current 
hypertension [was] proximately due to, or results from the 
service-connected PTSD.  It [was] as likely as not that his 
current HTN is primary/essential HTN, which has been 
controlled on meds."  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  In this regard, the Board notes 
that the veteran is not shown to have had hypertension in 
service or for many years thereafter.  

The June 2008 VA examiner noted that he had examined the 
veteran's claims file in connection with his report and 
stated that it was not likely that the veteran's hypertension 
was proximately due to or resulted from the service-connected 
PTSD.  

In this case, the Board notes initially that a February 2004 
VA medical facility treatment record noted a history of 
hypertension, managed with Lisinopril, that was felt to be 
related to PTSD.  

This statement, however, does not appear to have been offered 
after a full review of the evidentiary record or as a 
definitive statement regarding the matter.  In fact, the 
basis for this statement is not apparent from the record.  

Therefore, the Board accords greater probative weight to the 
comments and opinion provided by the June 2008 VA examiner, 
based as it was on a review of the veteran's claims file and 
a detailed review of pertinent aspects of his documented 
medical history.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Winsett, 11 Vet. App. at 424-25 (it is not error for the 
Board to value one medical opinion over another, as long as a 
rational basis for doing so is given); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, these statements cannot 
constitute competent evidence for the purpose of relating the 
onset of the hypertension to his service-connected PTSD.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  

As the veteran and his representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The veteran is this regard has submitted no medical evidence 
to support his lay assertions or otherwise to show that his 
long-standing hypertension was caused or aggravated by the 
service-connected PTSD.  

As the medical evidence of record does not serve to establish 
that the veteran's current hypertension was causally related 
to his service-connected PTSD, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 53-56.  Therefore, 
the claim is denied.  




ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


